DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 11/19/2018 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the document that is lined through therein has not been considered. The cited foreign patent document CN-103965878 has not been considered because a legible copy of CN-103965878 was not provided.
Specification
The disclosure is objected to because of the following informalities: the iridium complexes of EX1, EX2, EX7, EX8, EX10, EX11, EX12,EX16, EX20, EX21, EX22, EX23, EX25, EX27, EX29, EX31, EX32, EX33, EX37, EX40, EX41,EX45, EX46, EX48, EX50, EX55, EX62, EX63, EX64, EX65, EX66, EX69, EX70, EX71, EX72, EX73, EX74, EX75, EX76, EX78, EX79, EX80, EX81, EX82, EX83, EX87, EX89, EX90, EX99, EX100, EX101, EX103, EX 104, and EX105 on pgs. 8-17 and the iridium complexes of EX15, EX16, EX20, EX23, EX33, EX36, EX48, EX58, EX65, EX72, EX78, EX80, EX83, and EX100 on pgs. 44-47 fail to follow the instant formula (1). There are discrepancies between m and 3-m of instant formula (1) and m and 3-m of the exemplified iridium complexes.
For example, EX1 
    PNG
    media_image1.png
    68
    42
    media_image1.png
    Greyscale
on pg. 8 recites m is 1 for the left-sided ligand
    PNG
    media_image1.png
    68
    42
    media_image1.png
    Greyscale
. If m is 1, then based on instant formula (1), the right-sided ligand should have a subscript of 3-m, which in this case should be 2. However, the right-sided ligand 
    PNG
    media_image1.png
    68
    42
    media_image1.png
    Greyscale
recites 3-m is 1. To represent instant formula (1), EX1 should have the structure of 
    PNG
    media_image2.png
    165
    223
    media_image2.png
    Greyscale
or
    PNG
    media_image3.png
    163
    180
    media_image3.png
    Greyscale
. All of the iridium complexes listed above have similar discrepancies.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the claim limitation wherein “the dopant material is capable of lowering a driving voltage, increasing a current efficiency and extending a half-life of the organic electroluminescence device” is indefinite because it is unclear as to what the comparison should be. For example, the dopant material may lower the driving voltage of the device compared to a device with a different dopant material or a device without the dopant material present. For the purposes of examination, the limitation will be interpreted to mean the driving voltage is lowered, the current efficiency is increased, and the half-life is extended in comparison to any device.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Catinat US 2014/0378685 A1 (“Catinat”).
Regarding claims 1 and 4, Catinat teaches a heteroleptic transition metal complex with a general formula M(L)nL’ and having the benefit of a high yield at low temperatures (¶ [0020] and 
    PNG
    media_image4.png
    98
    66
    media_image4.png
    Greyscale
(¶ [0029]). Catinat teaches specific examples of the transition metal complex, including compound Ir(L1-12)2(L1-8])  in Example 12 
    PNG
    media_image5.png
    217
    374
    media_image5.png
    Greyscale
(¶ [0096]).
Catinat fails to specifically teach a compound of Ir(L1-12)2(L1-8]) wherein the fused benzene ring of L 
    PNG
    media_image6.png
    116
    133
    media_image6.png
    Greyscale
 is located in the highlighted position 
    PNG
    media_image7.png
    118
    151
    media_image7.png
    Greyscale
. However, Catinat does teach ring A may form part of an annealed ring system, wherein one of the rings resembles a structure of a 5-membered heterocycle or a 6-membered heterocycle listed in ¶ [0035] (¶ [0036]). Catinat further exemplifies the annealed ring A may include both 
    PNG
    media_image8.png
    63
    22
    media_image8.png
    Greyscale
and 
    PNG
    media_image8.png
    63
    22
    media_image8.png
    Greyscale
(¶ [0037]). Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select 
    PNG
    media_image8.png
    63
    22
    media_image8.png
    Greyscale
, because it would have been choosing from a list designated for the annealed ring A for ligand L, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the transition metal complex of Catinat and possessing the benefits taught by Catinat.  One of ordinary skill in the art would have been motivated to produce  
The modified compound has the structure of 
    PNG
    media_image9.png
    247
    513
    media_image9.png
    Greyscale
.
Catinat fails to teach a compound as above wherein the atom highlighted 
    PNG
    media_image10.png
    97
    182
    media_image10.png
    Greyscale
 is an oxygen atom. However, Catinat does teach ring A may form part of an annealed ring system, wherein one of the rings resembles a structure of a 5-membered heterocycle or a 6-membered heterocycle listed in ¶ [0035] (¶ [0036]). A structure of a 6-membered heterocycle that may be part of an annealed ring system A includes pyridine 
    PNG
    media_image11.png
    71
    59
    media_image11.png
    Greyscale
 and a structure of a 5-membered heterocycle that may be part of an annealed ring system A includes isoxazole 
    PNG
    media_image12.png
    57
    69
    media_image12.png
    Greyscale
(¶ [0035] and [0036]).
Therefore, given the general formula and teachings of Catinat, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute isoxazole for the pyridine on the annealed ring A, because Catinat teaches the variable may suitably be selected as the annealed ring A.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as transition metal complex in the of Catinat and possess the benefits taught by Catinat.  See MPEP 2143.I.(B).
The modified compound has the structure of 
    PNG
    media_image13.png
    256
    133
    media_image13.png
    Greyscale
.
Per claims 1 and 4, Catinat teaches the claimed formula (1), wherein:
C-D represents a bidentate ligand;
ring A and ring B represent an unsubstituted aromatic ring, specifically a phenyl group;
X is O;
m represents an integer of 2;
n and p represent integers of 4; and
R1 and R2 are hydrogen atoms.
Regarding claims 2-3, Catinat teaches the transition metal complex of claim 1, as described above. Catinat fails to teach a complex as described above containing the claimed C-D ligands. However, Catinat does teach L’ may be selected from the general formula 
    PNG
    media_image14.png
    210
    136
    media_image14.png
    Greyscale
  and is preferably 
    PNG
    media_image15.png
    143
    75
    media_image15.png
    Greyscale
(¶ [0046] and [0047]). 
Therefore, given the general formula and teachings of Catinat, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to 
    PNG
    media_image13.png
    256
    133
    media_image13.png
    Greyscale
for
    PNG
    media_image15.png
    143
    75
    media_image15.png
    Greyscale
, because Catinat teaches the variable may suitably be selected as ligand L’.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the transition metal complex of Catinat and possess the benefits taught by Catinat.  See MPEP 2143.I.(B).
Furthermore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select 
    PNG
    media_image15.png
    143
    75
    media_image15.png
    Greyscale
 as L’, because it would have been choosing from a list of designated ligands for L’, which would have been a choice from a finite number of identified, predictable solutions of a complex useful as the transition metal complex of Catinat and possessing the benefits taught by Catinat.  One of ordinary skill in the art would have been motivated to produce additional complexes represented by general formula 1 having the benefits taught by Catinat in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 

The modified complex has the structure of 
    PNG
    media_image16.png
    258
    352
    media_image16.png
    Greyscale
.

Per claims 2-3, Catinat teaches the claimed C-D has the formula of 
    PNG
    media_image17.png
    197
    99
    media_image17.png
    Greyscale
wherein:
Y is not required to be present;
q and s represent an integer of 4 and t is not required to be present; and
R6 and R7 represent hydrogen atoms and R3 to R5 and R8 to R27 are not required to be present.
Regarding claim 5, Catinat teaches the transition metal complex of claim 1, as described above. Catinat fails to teach a complex as described above wherein ring A of L’ is isoquinoline. However, Catinat does teach ring A may form part of an annealed ring system and a preferred example for the annealed 
    PNG
    media_image18.png
    65
    113
    media_image18.png
    Greyscale
(¶ [0036] and [0037]) and further teaches preferred groups of ligands is represented by a general formula that include isoquinoline 
    PNG
    media_image19.png
    238
    184
    media_image19.png
    Greyscale
(¶ [0046]). 

Therefore, given the general formula and teachings of Catinat, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute isoquinoline for pyridine on ligand L’, because Catinat teaches the variable may suitably be selected as ring A, and would result in a ligand L’ that is taught to be preferable (¶ [0046]).  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified complex would be useful as the transition metal complex of Catinat and possess the benefits taught by Catinat.  See MPEP 2143.I.(B).
The modified complex has the structure of 
    PNG
    media_image20.png
    265
    435
    media_image20.png
    Greyscale
.
Catinat does not specifically teach a compound as described above wherein ligand L has a subscript of 1 and ligand L’ has a subscript of 2. However, Catinat does teach that in general formula 
    PNG
    media_image21.png
    21
    58
    media_image21.png
    Greyscale
, n is 2 when M is iridium (¶ [0022]) and that both L and L’ may be represented by general formula (1) 
    PNG
    media_image22.png
    125
    72
    media_image22.png
    Greyscale
 (¶ [0029]). Catinat further teaches that L or L’ may be represented by the general formula 
    PNG
    media_image19.png
    238
    184
    media_image19.png
    Greyscale
(¶ [0046]), as long as the transition metal complex is heteroleptic (¶ [0020]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to form the compound wherein there are two of the ligand comprising the isoquinoline group 
    PNG
    media_image23.png
    265
    178
    media_image23.png
    Greyscale
and one of the ligand comprising the benzisoxazole group 
    PNG
    media_image24.png
    261
    164
    media_image24.png
    Greyscale
to arrive at the claimed formula EX15.
Furthermore, given the general formula and teachings of Catinat, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute ligand L for ligand L’ and ligand L’ for ligand L, because Catinat teaches the variable may suitably be selected as either ligand.  The substitution would have been one preferred element for 
The modified complex as described above has the structure of
    PNG
    media_image25.png
    272
    435
    media_image25.png
    Greyscale
.
Per claim 5, Catinat teaches the modified complex as described above is represented by the claimed formula EX15
    PNG
    media_image26.png
    129
    263
    media_image26.png
    Greyscale
.
Regarding claim 6, Catinat teaches the transition metal complex of claim 1, as described above. Catinat teaches the transition metal complex is used as a phosphorescent emitter in organic devices (OLEDs), wherein the OLED is composed of a layer of organic emissive materials between an anode and cathode and the phosphorescent material is used for the emission of light (¶ [0064] and [0065]). The layer of organic emissive materials comprises the phosphorescent material (emitter) (¶ [0064]) and thus is a light emitting layer.
Regarding claim 7, Catinat teaches the OLED of claim 6, as described above. Catinat teaches the transition metal complex is used as a phosphorescent emitter in organic devices, wherein the phosphorescent material is used for the emission of light (¶ [0064] and [0065]). The transition metal 
Catinat teaches the claimed invention above but fails to specifically teach the phosphorescent emitter is used as a phosphorescent dopant material for the OLED. It is reasonable to presume that it is inherent to Catinat that the transition metal complex is used as a phosphorescent dopant material. Support for said presumption is found in the use of an iridium complex that facilitates intersystem crossing between singlet and triplet states (¶ [0065]) which would result in the claimed property. Phosphorescent iridium complexes are known in the pertinent art to be used as dopants for OLEDs. The burden is upon the Applicant to prove otherwise. See MPEP 2112.
Regarding claim 8, Catinat teaches the OLED of claim 6, as described above. Catinat appears silent with respect to the property of emitting red light. However, the modified complex of Catinat in regards to claim 5 is represented by the claimed iridium complex EX15. 
The instant specification recites in Table 1 that the iridium complex EX15 emits red light. Since Catinat teaches EX15, the same structure as disclosed by the Applicant, the property of emitting red light is considered to be inherent, absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112.
Regarding claim 9, 
Regarding claim 11, Catinat teaches the OLED of claim 8, as described above. Catinat teaches the claimed invention above but fails to teach wherein the red light is emitted for a half-life longer than about 710 hours, at a current efficiency greater than about 19 cd/A, upon application of a driving voltage lower than about 4.4 V. It is reasonable to presume that the half-life, current efficiency and driving voltage properties are inherent to Catinat. Support for said presumption is found in the use of like materials and like methods which would result in the claimed property. The burden is upon the Applicant to prove otherwise. See MPEP 2112.
For example, the modified compound of Catinat described in regards to claim 5 is represented by the claimed iridium complex EX15. The instant specification recites in Table 1 that the iridium complex EX15 emits a half-life of 810 hours, a current efficiency of 24 cd/A, and a driving voltage of 3.9 V. Since Catinat teaches EX15, the same structure as disclosed by the Applicant, the properties of the half-life, current efficiency, and driving voltage are considered to be inherent, absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112.
Regarding claim 12, Catinat teaches the OLED of claim 8, as described above. Per claim 8, green light is not require to be present and thus the limitations of claim 12 is not required to be present. Claims 12 is rejected for being dependent on claim 8.
Regarding claim 15, Catinat teaches the OLED of claim 8, as described above. Catinat teaches the claimed invention above but fails to teach wherein the red light is emitted and wherein the dopant material is capable of lowering the driving voltage to about 3.9 V, increasing the current efficiency to about 24 cd/A, and extending the half-life to about 810 hours. It is reasonable to presume that the red 
For example, the modified compound of Catinat described in regards to claim 5 is represented by the claimed iridium complex EX15. The instant specification recites in Table 1 that the iridium complex EX15 emits a half-life of 810 hours, a current efficiency of 24 cd/A, and a driving voltage of 3.9 V. Since Catinat teaches EX15, the same structure as disclosed by the Applicant, the properties of the half-life, current efficiency, and driving voltage are considered to be inherent, absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112.
Regarding claim 18, Catinat teaches the OLED of claim 15, as described above. Catinat teaches the modified complex as described above with regard to claim 5 
    PNG
    media_image25.png
    272
    435
    media_image25.png
    Greyscale
is represented by the claimed formula EX15
    PNG
    media_image26.png
    129
    263
    media_image26.png
    Greyscale
.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Catinat US 2014/0378685 A1 (“Catinat”) as applied to claims 1 and 6 above, and further in view of “A highly efficiency phosphorescent white OLED for LCD backlight and display applications” by Tung et al. (“Tung”).
Regarding claims 9 and 10, Catinat teaches the OLED of claim 8, as described above. Catinat fails to teach the OLED is used as a backlight panel.
Tung teaches phosphorescent OLEDs are a promising route as an alternative to liquid-crystal display (LCD) backlights, specifically because phosphorescent OLEDs would be of higher quality and lower cost (pg. 48, col. 1, ¶ 2). Tung teaches a specific phosphorescent OLED, wherein red, green, and blue emitters are used as phosphorescent dopants of the OLED (pg. 48, col. 2, ¶ 2). Tung teaches a diagram in Fig. 8 of the phosphorescent OLED used in a backlight, wherein the OLED backlight has many advantages over conventional inorganic LED backlights (pg. 50, col. 2, ¶ 2). Tung further teaches the high performance of the OLED backlight is attributed to the use of phosphorescent dopants (pg. 51, col. 1, ¶ 1).
Specifically in regard to the phosphorescent emitters, Tung teaches the use of high efficiency red phosphorescent OLEDs in place of red fluorescent OLEDs is particularly beneficial for power savings (pg. 49, col. 1, ¶ 2). Tung further teaches red phosphorescent OLEDs have very good operational lifetimes (pg. 49, col. 1, ¶ 1).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use the OLED of Catinat in a backlight, because Tung teaches phosphorescent OLEDs comprising red phosphorescent emitters are suitable for use in backlights. The motivation being that the use of a phosphorescent OLED would be a high-quality and low-cost alternative to conventional LCD backlights.
Furthermore, per claim 9, a backlight panel is a lighting panel and thus the limitation of claim 9 is met.
Claims 5, 8, 13, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Catinat US 2014/0378685 A1 (“Catinat”)  as applied to claims 1 and 6 above, and further in view of “Investigation on the photophysical properties of a series of promising phosphorescent iridium (III) complexes with modified cyclometalating ligands” by Chunyu et al. (“Chunyu”).
Regarding claims 5, Catinat teaches the modified compound of claim 1
    PNG
    media_image13.png
    256
    133
    media_image13.png
    Greyscale
, as described above. Catinat fails to specifically teach a compound as described above wherein the pyrazole contains only hydrogen substitutents. However, Catinat teaches specific examples of ring A, including 
    PNG
    media_image27.png
    95
    73
    media_image27.png
    Greyscale
, wherein R” may be hydrogen or an aryl group, among others (¶ [0035]). Therefore, given the general formula and teachings of Catinat, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the phenyl group on the pyrazole for hydrogen, because Catinat teaches the variable may suitably be selected as R”.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the transition metal complex of Catinat and possess the benefits taught by Catinat.  See MPEP 2143.I.(B).
Catinat fails to specifically teach a compound as described above wherein ring B of ligand L’ is pyridine. However, Catinat does teach B may be selected from the group consisting six-membered heteroaryl rings that that may be substituted with a substituent R (¶ [0029]). Catinat exemplifies six-membered heterocycles, including pyridine (¶ [0035]). Therefore, given the general formula and 
Catinat fails to specifically teach a compound as described above wherein the pyridine of L’ is substituted with isopropyl in the 3rd position. However, Catinat does teach ring B may be substituted with a substituent R, wherein R may be a branched alkyl group with 3 to 20 carbon atoms (¶ [0029]). Catinat teaches a specific example of R in ligand L1-7
    PNG
    media_image28.png
    178
    175
    media_image28.png
    Greyscale
, wherein R is an isopropyl (¶ [0045]).
Therefore, given the general formula and teachings of Catinat, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute an isopropyl on ring B of ligand L’, because Catinat teaches the variable may suitably be selected as substituent R.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the transition metal complex of Catinat and possess the benefits taught by Catinat.  See MPEP 2143.I.(B).
Furthermore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the isopropyl group in the 3rd position, because it would have been choosing one of four positions, which would have been a choice from a 
The modified compound of Catinat has the structure of 
    PNG
    media_image29.png
    288
    424
    media_image29.png
    Greyscale
.
Catinat fails to teach a compound as described above wherein ring B of ligand L is phenanthrene. However, Catinat does teach ring B may be selected from a group consisting of six-membered aryl fused rings (¶ [0029]).
Chunyu teaches organo-transition metal complexes that are specifically phosphorescent iridium (III) complexes, wherein these complexes have intriguing photophysical properties and potential luminescent applications (pg. 170, ¶ 1). Chunyu teaches the photophysical properties of phosphorescent iridium (III) complexes are dominated by the corresponding electronic configurations/ frontier molecular orbitals (FMO), wherein FMOs are dependent on the structures of cyclometalating ligands ((pg. 170, ¶ 2). Chunyu teaches specific examples of a phosphorescent iridium (III) complexes including complex 3a 
    PNG
    media_image30.png
    243
    206
    media_image30.png
    Greyscale
, wherein its defining characteristic from the other complexes of Chunyu is that it comprises phenanthrene (pg. 171, Fig. 1). Chunyu teaches complex 3a has superior photophysical properties in comparison to complexes 1a and 2a (pg. 174, ¶ 3 and Fig. 4), wherein complex 1a comprises a phenyl group and complex 2a comprises biphenyl (pg. 171, Fig. 1).
Therefore, given the general formula and teachings of Catinat, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the benzene ring of ligand L, as taught by Catinat, with a phenanthrene ring, as taught by Chunyu, because Catinat teaches ring B from a group consisting of six-membered aryl fused ring and Chunyu teaches phenanthrene has superior photophysical properties on an iridium complex compared to a benzene ring. The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as transition metal complex of Catinat and possess the benefits taught by Catinat and Chunyu.  See MPEP 2143.I.(B).
Per claim 5, the modified compound of Catinat in view of Chunyu has the structure of 
    PNG
    media_image31.png
    173
    342
    media_image31.png
    Greyscale
, which is represented by the claimed formula EX19.
Regarding claim 8, Catinat appears silent with respect to the property of emitting blue light. However, the modified complex of Catinat in view of Chunyu in regards to claim 5 is represented by the claimed iridium complex EX19. 
The instant specification recites in Table 1 that the iridium complex EX19 emits blue light. Since Catinat in view of Chunyu teaches EX19, the same structure as disclosed by the Applicant, the property of emitting red light is considered to be inherent, absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112.
Regarding claim 13, Catinat in view of Chunyu teaches the claimed invention of claim 8 above but fails to teach wherein the blue light is emitted for a half-life longer than about 490 hours, at a current efficiency greater than about 35 cd/A, upon application of a driving voltage lower than about 4.5 V. It is reasonable to presume that the half-life, current efficiency and driving voltage properties are inherent to Catinat in view of Chunyu. Support for said presumption is found in the use of like materials and like methods which would result in the claimed property. The burden is upon the Applicant to prove otherwise. See MPEP 2112.
For example, the modified compound of Catinat in view of Chunyu described above is represented by the claimed iridium complex EX19. The instant specification recites in Table 1 that the iridium complex EX19 emits a half-life of 570 hours, a current efficiency of 40 cd/A, and a driving voltage of 4.1 V. Since Catinat in view of Chunyu teaches EX19, the same structure as disclosed by the Applicant, the properties of the half-life, current efficiency, and driving voltage are considered to be inherent, absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a 
Regarding claim 16, Catinat in view of Chunyu teaches the OLED of claim 8, as described above. Catinat in view of Chunyu teaches the claimed invention above but fails to teach wherein the blue light is emitted and wherein the dopant material is capable of lowering the driving voltage to about 4.1 V, increasing the current efficiency to about 40 cd/A, and extending the half-life to about 570 hours. It is reasonable to presume that the blue light emission, driving voltage, current efficient, and half-life are inherent to Catinat in view of Chunyu. Support for said presumption is found in the use of like materials and like methods which would result in the claimed property. The burden is upon the Applicant to prove otherwise. See MPEP 2112.
For example, the modified compound of Catinat in view of Chunyu described above is represented by the claimed iridium complex EX19. The instant specification recites in Table 1 that the iridium complex EX19 emits a half-life of 570 hours, a current efficiency of 40 cd/A, and a driving voltage of 4.1 V. Since Catinat in view of Chunyu teaches EX19, the same structure as disclosed by the Applicant, the properties of the half-life, current efficiency, and driving voltage are considered to be inherent, absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112.
Regarding claim 19, Catinat in view of Chunyu teaches the OLED of claim 16, as described above. Catinat in view of Chunyu teaches the modified complex as described above with regard to claim 5 
    PNG
    media_image31.png
    173
    342
    media_image31.png
    Greyscale
is represented by the claimed formula EX19.
Claims 5, 8, 14, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Catinat US 2014/0378685 A1 (“Catinat”)  as applied to claims 1 and 6 above, and further in view of “The Effect of the Substitution Position of Dibenzofuran on the Photophysical and Charge‐Transport Properties of Host Materials for Phosphorescent Organic Light‐Emitting Diodes” (“Lee”).
 Regarding claim 5, Catinat teaches the modified compound of claim 1
    PNG
    media_image13.png
    256
    133
    media_image13.png
    Greyscale
, as described above. Catinat fails to specifically teach a compound as described above wherein ligand L’ comprises a pyridine for ring A and a benzene for ring B. 
    PNG
    media_image14.png
    210
    136
    media_image14.png
    Greyscale
  and is preferably 
    PNG
    media_image15.png
    143
    75
    media_image15.png
    Greyscale
(¶ [0046] and [0047]). 
Therefore, given the general formula and teachings of Catinat, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute 
    PNG
    media_image13.png
    256
    133
    media_image13.png
    Greyscale
for
    PNG
    media_image15.png
    143
    75
    media_image15.png
    Greyscale
, because Catinat teaches the variable may suitably be selected as ligand L’.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the transition metal complex of Catinat and possess the benefits taught by Catinat.  See MPEP 2143.I.(B).
Furthermore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select 
    PNG
    media_image15.png
    143
    75
    media_image15.png
    Greyscale
 as L’, because it would have been choosing from a list of designated ligands for L’, which would have been a choice from a finite number of identified, predictable solutions of a complex useful as the transition metal complex of Catinat and 
Catinat fails to teach wherein the pyridine of ligand L’ is substituted with two methyl groups. However, Catinat does teach ring A may be substituted with a substituent R and R may be a straight chain substituent (¶ [0029]). Catinat teaches a specific example of R in ligand L1-6
    PNG
    media_image32.png
    174
    178
    media_image32.png
    Greyscale
, wherein R is a methyl(¶ [0045]).
Therefore, given the general formula and teachings of Catinat, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute a methyl on ring A of ligand L’, because Catinat teaches the variable may suitably be selected as substituent R.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the transition metal complex of Catinat and possess the benefits taught by Catinat.  See MPEP 2143.I.(B).
Furthermore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the methyl group in the 1st and 2nd positions, because it would have been choosing one of four positions, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the transition metal complex of Catinat and possessing the benefits taught by Catinat.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising ligands represented by the general 
The modified compound of Catinat has the structure of 
    PNG
    media_image33.png
    286
    445
    media_image33.png
    Greyscale
.
Catinat fails to specifically teach a compound as described above wherein the benzene of ligand L is substituted with dibenzofuran at the meta position. However, Catinat does teach ring B may form part of an unsubstituted or substituted dibenzofuranyl group (¶ [0040]).
Lee teaches dibenzofuran has been used as a high-triplet-energy core structure or organic materials for phosphorescent organic light-emitting diodes because of its high triplet energy (pg. 1194, col. 1, ¶ 1). Lee further teaches dibenzofuran substituted in the 4th position maintains the high triplet energy of dibenzofuran and also enhances the charge-transport properties (pg. 1997, col. 2, ¶ 3).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute a dibenzofuran on ring B, wherein the dibenzofuran is attached at the 4th position, based on the teachings of Catinat and Lee.  The motivation for doing so would have been to provide a transition metal complex with high triplet energy and enhanced charge-transport properties, as taught by Lee.
Furthermore, It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the dibenzofuran on the meta position of the benzene ring of B, because it would have been choosing from one of four positions, which would have  
The modified compound of Catinat in view of Lee has the structure of 
    PNG
    media_image34.png
    304
    162
    media_image34.png
    Greyscale
.
Catinat does not specifically teach a compound as described above wherein ligand L has a subscript of 1 and ligand L’ has a subscript of 2. However, Catinat does teach that in general formula 
    PNG
    media_image21.png
    21
    58
    media_image21.png
    Greyscale
, n is 2 when M is iridium (¶ [0022]) and that both L and L’ may be represented by general formula (1) 
    PNG
    media_image22.png
    125
    72
    media_image22.png
    Greyscale
 (¶ [0029]). Catinat further teaches that L or L’ may be represented by the general 
    PNG
    media_image35.png
    236
    147
    media_image35.png
    Greyscale
 (¶ [0046]), as long as the transition metal complex is heteroleptic (¶ [0020]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to form the compound wherein there are two of the ligand comprising the pyridine group 
    PNG
    media_image34.png
    304
    162
    media_image34.png
    Greyscale
and one of the ligand comprising the benzisoxazole group 
    PNG
    media_image36.png
    307
    298
    media_image36.png
    Greyscale
to arrive at the claimed formula EX65.
Furthermore, given the general formula and teachings of Catinat, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute ligand L for ligand L’ and ligand L’ for ligand L, because Catinat teaches the variable may 
The modified complex as described above has the structure of
    PNG
    media_image37.png
    339
    556
    media_image37.png
    Greyscale
, which is represented by the claimed formula EX65.
Regarding claim 8, Catinat appears silent with respect to the property of emitting yellow light. However, the modified complex of Catinat in view of Lee is represented by the claimed iridium complex EX65. 
The instant specification recites in Table 1 that the iridium complex EX65 emits yellow light. Since Catinat teaches EX65, the same structure as disclosed by the Applicant, the property of emitting yellow light is considered to be inherent, absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112.
Regarding claim 14, Catinat in view of Lee teaches the claimed invention above but fails to teach wherein the yellow light is emitted for a half-life longer than about 440 hours, at a current efficiency 
For example, the modified compound of Catinat in view of Lee described above is represented by the claimed iridium complex EX65. The instant specification recites in Table 1 that the iridium complex EX65 emits a half-life of 640 hours, a current efficiency of 46 cd/A, and a driving voltage of 4.3 V. Since Catinat in view of Lee teaches EX65, the same structure as disclosed by the Applicant, the properties of the half-life, current efficiency, and driving voltage are considered to be inherent, absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112.
Regarding claim 17
For example, the modified compound of Catinat in view of Lee described above is represented by the claimed iridium complex EX65. The instant specification recites in Table 1 that the iridium complex EX19 emits a half-life of 540 hours, a current efficiency of 46 cd/A, and a driving voltage of 4.3 V. Since Catinat in view of Lee teaches EX65, the same structure as disclosed by the Applicant, the properties of the half-life, current efficiency, and driving voltage are considered to be inherent, absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112.
Regarding claim 20, Catinat in view of Lee teaches the OLED of claim 17, as described above. Catinat in view of Lee teaches the modified complex as described above with regard to claim 5 
    PNG
    media_image37.png
    339
    556
    media_image37.png
    Greyscale
is represented by the claimed formula EX65.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2019/0058137 A1 recites an organometallic compound that is an iridium complex, wherein a ligand may be isoxazole bonded to benzene and the isoxazole group has substituents (see pgs. 16-24).
“Synthesis and complexes of the first chelating ligand containing a 1,2-benzisoxazole subunit” by Richardson and Steel recites a 3-(2-pyridyl)-1,2-benzisoxazole ligand that readily forms complexes with palladium, copper and ruthenium.
US 2019/0036038 A1 recites Formula 2A and Formula 2B that read on instant formula (1).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R HOLT whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.R.H./Examiner, Art Unit 1786                                                                                                                                                                                                         
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786